DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TREMAYNE HUNTER,
                            Appellant,

                                    v.

              DWAYNE RANDOLPH and ANGELA RANDOLPH,
                           Appellees.

                              No. 4D21-612

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502016DR005203.

  Alexandra Noelle Sanchez of Rooney & Rooney, P.A., Vero Beach, for
appellant.

  Fred L. Kretschmer, Jr., of Brennan & Kretschmer, Vero Beach, for
appellees.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.